An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Rodriguez on 7/18/22.

In claim 1, lines 11 – 12, the claim limitation "wherein the worm gear does not include a second spur gear on a second side of the worm gear" has been changed to –wherein the position measurement system does not include a second spur gear on a second side opposite the first side of the worm gear--.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or render obvious a position measurement system comprising a steering shaft; a worm gear coupled to the steering shaft; a worm meshed with the worm gear; the worm gear driven by a motor; a driving gear coupled to the steering shaft and located on a first side of the worm gear; a single spur gear in meshed engagement with the driving gear, the single spur gear located on the first side of the worm gear, wherein the worm gear does not include a second spur gear on a second side of the worm gear.  See page 6, paragraph [0025] of present application wherein “a single spur gear is to be used, thereby reducing the size of the system.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611